          Case 18-33836 Document 1170 Filed in TXSB on 02/08/21 Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    02/08/2021


In re:
                                                               Chapter 11
NEIGHBORS LEGACY HOLDINGS, INC.,
et al.,1                                                       Case No. 18-33836 (MI)

                                      Debtors.                 Jointly Administered




    UNSECURED CREDITOR TRUSTEE’S SIXTH OMNIBUS OBJECTION TO CLAIMS
         PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND
        RULE 3007 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
             SEEKING TO DISALLOW OR REDUCE CERTAIN CLAIMS
                     FILED BY SIGNATURE FINANCIAL LLC

                                            (DUPLICATE CLAIMS)

                                                                1158
                                            [Related Docket No. ____]

           Upon the objection (the “Objection”)2 of Mark Shapiro, Unsecured Creditor Trustee of

the Unsecured Creditor Trust (the “Unsecured Creditor Trustee”) seeking entry of an order

(this “Order”) disallowing the Duplicate Claims identified on Schedule 1 attached hereto and

reducing Claim No. 352, it is HEREBY ORDERED THAT:

           1.       Pursuant to Section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007,

each Duplicate Claim identified on Schedule 1 to this Order is disallowed in its entirety.




1
    Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
    of their tax identification numbers is not provided herein. A complete list of such information may be obtained on
    the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The location of
    Debtors’ principal place of business and the Debtors’ service address was: 10800 Richmond Avenue, Houston,
    Texas 77042.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



58324/0002-21944948v1
         Case 18-33836 Document 1170 Filed in TXSB on 02/08/21 Page 2 of 6




         2.       Claim No. 352 shall be disallowed in part, and therefore, reduced to the amount of

$590,533.49.

         3.       The Debtors’ Claims Agent is authorized and directed to update the claims

register maintained in these chapter 11 cases to reflect the relief granted in this Order.

         4.       Each claim and the objections by the Unsecured Creditor Trustee to each claim

identified in Schedule 1 constitute a separate contested matter as contemplated by Bankruptcy

Rule 9014. This Order will be deemed a separate order with respect to each Duplicate Claim and

Claim No. 352.

         5.       Except as otherwise provided in this Order, nothing in this Order shall be deemed:

(a) an admission as to the validity of any prepetition claim against a Debtor entity or such Debtor

entity’s estate; (b) a waiver of any party’s right to dispute any prepetition claim on any grounds;

(c) a promise or requirement to pay any prepetition claim; (d) an implication or admission that

any particular claim is of a type specified or defined in this Objection or any order granting the

relief requested by this Objection; (e) a request or authorization to assume any prepetition

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of

the Unsecured Creditor Trustee’s rights under the Bankruptcy Code or any other applicable law.

         6.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

         7.       The Unsecured Creditor Trustee, the Claims Agent, and the Clerk of the Court are

authorized to take all actions necessary to effectuate the relief granted pursuant to this Order in

accordance with the Objection.

                             [Remainder of Page Intentionally Left Blank]




58324/0002-21944948v1                             2
         Case 18-33836 Document 1170 Filed in TXSB on 02/08/21 Page 3 of 6




         8.       This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.


Signed: February 05,2018
        October 17,  2021
 Dated: _____________, 2021
                                                    ____________________________________
                                               _____________________________________
                                                                  Marvin Isgur
                                               THE HONORABLE MARVIN        ISGUR
                                                        United States BankruptcyJUDGE
                                               UNITED STATES   BANKRUPTCY        Judge




58324/0002-21944948v1                             3
         Case 18-33836 Document 1170 Filed in TXSB on 02/08/21 Page 4 of 6




                                   SCHEDULE 1




58324/0002-21944948v1
                                                              Case 18-33836 Document 1170 Filed in TXSB on 02/08/21 Page 5 of 6
                                                                                                                   SCHEDULE 1


                                                             DUPLICATE CLAIM(S)                                                                                                      SURVIVING CLAIM
 Seq                                                                                                    Claim   Amount of Claim as                                                                                              Claim    Amount of Claim
 No.          Creditor Name               Creditor Notice Information     Date Filed   Debtor Name       No.           Filed               Creditor Name         Creditor Notice Information    Date Filed   Debtor Name         No.         as Filed
  1     Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018 NEC Lufkin         349      $756,455.47          Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018 Neighbors Global     367      $1,577,091.13
                                  Moritt Hock Hamroff LLP                            Emergency Center,                                                         Moritt Hock Hamroff LLP                     Holdings, LLC
                                  400 Garden City Plaza                              LP                                                                        400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   2    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Greeley       350     $750,499.41          Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Global   367      $1,577,091.13
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, LLC
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   3    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Longview      351     $29,343.98           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   4    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Lubbock       353     $750,499.41          Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Global   367      $1,577,091.13
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, LLC
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   5    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Bellaire      354     $735,780.88          Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   6    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Porter        356     $27,017.13           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   7    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC College       357     $29,419.20           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Station Emergency                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               Center, LP                                                               400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   8    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC McAllen       358     $26,902.63           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
   9    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   Neighbors Practice 360    $133,401.11          Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Management, LLC                                                          Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                                                                                                        400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
  10    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Texarkana     361     $29,376.14           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
  11    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC Wichita Falls 363     $29,231.15           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Legacy 352        $1,067,487.00
                                  Moritt Hock Hamroff LLP                             Emergency Center,                                                        Moritt Hock Hamroff LLP                      Holdings, Inc.
                                  400 Garden City Plaza                               LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                  Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com
  12    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018   NEC West          364     $750,499.41          Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018   Neighbors Global   367      $1,577,091.13
                                  Moritt Hock Hamroff LLP                             Warwick                                                                  Moritt Hock Hamroff LLP                      Holdings, LLC
                                  400 Garden City Plaza                               Emergency Center,                                                        400 Garden City Plaza
                                  Garden City Plaza, NY 11530                         LP                                                                       Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                      lberkoff@moritthock.com




58324/0002-21946785v1                                                                                                                                                                                                                             Page 1 of 2
                                                              Case 18-33836 Document 1170 Filed in TXSB on 02/08/21 Page 6 of 6
                                                                                                                  SCHEDULE 1


                                                             DUPLICATE CLAIM(S)                                                                                                     SURVIVING CLAIM
 Seq                                                                                                   Claim   Amount of Claim as                                                                                          Claim    Amount of Claim
 No.          Creditor Name               Creditor Notice Information     Date Filed   Debtor Name      No.           Filed               Creditor Name         Creditor Notice Information    Date Filed   Debtor Name     No.         as Filed
  13    Signature Financial LLC   Attn Leslie A. Berkoff, Esq.           11/14/2018 NEC Brownsville 366        $27,015.46           Signature Financial LLC   Attn Leslie A. Berkoff, Esq.    11/14/2018 Neighbors Legacy 352      $1,067,487.00
                                  Moritt Hock Hamroff LLP                            Emergency Center,                                                        Moritt Hock Hamroff LLP                     Holdings, Inc.
                                  400 Garden City Plaza                              LP                                                                       400 Garden City Plaza
                                  Garden City Plaza, NY 11530                                                                                                 Garden City Plaza, NY 11530
                                  lberkoff@moritthock.com                                                                                                     lberkoff@moritthock.com




58324/0002-21946785v1                                                                                                                                                                                                                        Page 2 of 2
